UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported November 1, 2007 (November 1, 2007) LaBARGE, INC. (Exact name of registrant as specified in its charter) DELAWARE 001-05761 73-0574586 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9900 Clayton Road, St. Louis, Missouri63124 (Address of principal executive offices) (Zip Code) (314) 997-0800 Registrant's telephone number, including area code (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing Obligation of the registrant under any of the following provisions (see General Instruction A.2. below): () Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) () Soliciting material pursuant to Rule 425 under the Securities Act (17 CFT 240.14a-12) () Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFT 240.14d-2(b)) () Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17CFR 240.13e-4(c)) FORM 8-K Item 2.02 Results of Operations and Financial Condition On November 1, 2007, LaBarge, Inc. issued a press release announcing its financial results for the fiscal 2008 first quarter ended September 30, 2007.A copy of the press release is attached hereto and hereby incorporated by reference.The information in this Form 8-K shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of such section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits (c) Exhibits 99.1 Press release for LaBarge, Inc. for the fiscal 2008 first quarter ended September 30, 2007, and forward-looking statements relating to the 2008 fiscal year, as presented in a press release of November 1, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LaBarge, Inc. (Registrant) Date: November 1, 2007 By: /s/Donald H. Nonnenkamp Donald H. Nonnenkamp Vice President, Chief Financial Officer and Secretary Exhibit Index Index Number Description 99.1 Press release for LaBarge, Inc. for the fiscal 2008 first quarter ended September 30, 2007, and forward-looking statements relating to the 2008 fiscal year, as presented in a press release of November 1, 2007.
